Citation Nr: 1325872	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-30 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from May 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The Board notes that the Veteran submitted a timely notice of disagreement with the February 2010 denial of entitlement to service connection for right ear hearing loss disability.  In September 2011, the Veteran was issued a statement of the case with respect to that issue.  However, in his November 2011 substantive appeal, the Veteran expressly limited the scope of his appeal to exclude the issue of entitlement to service connection for right ear hearing loss disability.  Therefore, the Board has limited its consideration accordingly.  


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal may be decided.  

The Veteran has asserted that he has tinnitus and left ear hearing loss disability as a result of acoustic trauma sustained in active service.  

In April 2010, the Veteran was afforded a VA audiology evaluation.  At that time, the VA examiner diagnosed normal to moderate left ear hearing loss disability and tinnitus.  The examiner opined that it was less likely as not that the Veteran's left ear hearing loss was caused by acoustic trauma sustained in active service.  The examiner noted that a review of the Veteran's service medical records showed that the Veteran's hearing was normal at the time of his separation.  The examiner further noted that the Veteran's current hearing loss was related to non-military factors.  However, the examiner did not elaborate on exactly what those non-military factors were.

The Board finds that the April 2010 VA opinion is inadequate for adjudication purposes.  A review of the service medical records shows that the Veteran was afforded audiograms at both his February 1966 enlistment examination and his April 1968 separation examination.  A review of the audiogram reports shows that while the Veteran did not have hearing loss for VA compensation purposes at the time of his separation from active service, his hearing had undergone a shift in thresholds while in active service.  The examiner did not address the shift in the Veteran's hearing acuity during active service and instead relied on the fact that the Veteran's hearing was normal at the time of his separation from active service.  

When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, the Veteran may nevertheless establish service connection for a current hearing disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, the negative opinion cannot be solely based upon the Veteran's normal hearing at separation.

Therefore, the Board finds that the Veteran should be afforded a new VA audiology examination to determine the nature and etiology of any currently present left ear hearing loss disability.

With regard to the claim of entitlement to service connection for tinnitus, the Board notes that the April 2010 VA examiner noted that the Veteran's tinnitus was related to his hearing loss.  Therefore, the issue of entitlement to service connection for tinnitus is inextricably intertwined with the issue of entitlement to service connection for left ear hearing loss disability and cannot be decided until a decision is made with regard to that issue.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be obtained before a decision is made in this case.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent private and VA Medical Center treatment records not already of record in the claims file.

2.  Schedule the Veteran for a VA audiology examination by an examiner with sufficient expertise to determine the nature and etiology of any current left ear hearing loss disability and tinnitus.  The examiner must review the claims file, to include any pertinent evidence in Virtual VA that is not contained in the claims file, and must note that review in the report.  Any indicated studies should be performed.  Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left ear hearing loss disability and tinnitus are related to the Veteran's active service.  The rationale for all opinions expressed must be provided.  The opinion should be provided even if the current examination does not establish the presence of left ear hearing loss disability for VA compensation purposes.

3.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


